DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Election/Restrictions
Applicant's election with traverse of Group IV (i.e., claims 26-31 directed toward an antibody-conjugate) in the reply filed on July 6, 2017, is acknowledged.  Furthermore, Applicant’s election with traverse of Species A (i.e., a single and specific antibody-conjugate as trastuzumab-G164S, N297Q(-vc-PABA-maytansinoid)2 where Su(A)x is N-azidoacetylgalactosamine (GalNAz, i.e., Su = galactose, A = N3, x = 1, see compound 9 in Fig. 4, L(D)r is vc-PABAZ-maytansinoid, see compound 35 in Fig. 9) in the reply filed on July 6, 2017, is acknowledged.  
In the Response received 3/19/18, Applicants assert that Structure 157 of claims 27 and 31 is encompassed by the elected species where Su is Gal, x is 1, b is 0 or 1, q is 1, r is 1, Z is CHR1 where both R1 are linked together to form an annelated cyclopropyl ring where a’ is 2, p is 1, and Q is N(H)C(O)CH2 (See Applicant’s Response received on 3/19/18, pg. 11). 
	In light of Applicants’ arguments and after further consideration claims 27 and 31 are rejoined and hereby examined.  Furthermore, after further consideration, the inventions of Groups II and IV are hereby combined.  As such, claims 20-22 are hereby rejoined and examined.  Additionally, please note that the species election of components p, Q, and L are hereby removed, i.e., Q can be N(H)C(O)CH2 or CH2, p can be 0 or 1, and L can be any linker. 

Status of Claims
Claims 1-15 were originally filed on April 13, 2016. 
The amendment received on April 13, 2016, canceled claims 1-15; and added new claims 16-30.  The amendment received on July 6, 2017, amended claim 27; and added new claim 31.  The amendment received on March 19, 2018, amended claims 20, 24, 27-28, and 31.  The amendment received on 
Claims 16-20 and 23-36 are currently pending and claims 20 and 26-35 are under consideration as claims 16-19, 23-25, and 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 6, 2017.  
Claim 26 is directed to a composition that is a product-by-process of claim 24.  As further discussed in the rejections below, the antibody-conjugate produced by the process of claim 24 is encompassed by claim 26.  The limitations of claim 24 that impart structure to the claimed antibody-conjugate of claim 26 are rejected below as product-by-process limitations.  

Priority
The present application claims status as a 371 (National Stage) of PCT/NL2014/050717 filed October 14, 2014, and claims priority under 119(a)-(d) to European Application No. 14165581.1 filed on April 23, 2014 and European Application No. 13188585.7 filed on October 14, 2013. 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) for European Applications Nos. 14165581.1 and 13188585.7, which papers have been placed of record in the file.  Please note that the European applications are in English and therefore no further action is necessary.

Information Disclosure Statement
 The information disclosure statement (IDS) submitted on November 30, 2020, is being considered by the examiner. 

Claim Interpretation
	Please note that the Examiner is interpreting the scope of claim 26 where the antibody-conjugate is obtained by the process recited in claim 24, which incorporates the modified antibody as recited in claim 20.  An antibody-conjugate made by a certain process constitutes a product-by-process.  Regarding product-by-process claims, the Federal Circuit has found that "[e]ven through product-by-process claims See MPEP 2113 and In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Furthermore, the Federal Circuit found that “[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes.” See MPEP 2113 and Amgen, Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009).  In the instant case, the structure of the claimed antibody-conjugate recited in claim 26 encompasses the modified antibody recited in claim 20 including defining the N-linked glycosylation site and Su(A)x and a linker-conjugate comprising a functional group B and one or more molecules of interest.  However, the process steps are not required limitations.  Rather, the structure of the claimed antibody-conjugate that results from the process recited in claim 24 is all a reference or combination of references need to teach or suggest.  

Response to Arguments
Applicant’s arguments, see Response, filed 11/25/20, with respect to the claim objections have been fully considered and are persuasive.  The objections of claims 27 and 31 have been withdrawn. 

Applicant’s arguments, see Response, filed 11/25/20, with respect to the 112(b) rejection have been fully considered and are persuasive.  The rejection of claim 27 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn. 

Maintained/Modified Rejections in light of Applicants’ Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 20, 26, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Wittrup et al. U.S. Publication No. 2011/0059075 A1 published on March 10, 2011 in view of Qu et al., J. Immunological Meth. 213:131-144 (1998), Alley et al., Curr. Opin. Chem. Biol. 14:529-537 (2010) (cited in the IDS received on 4/13/16), and Wang et al. WIPO Publication No. 2007/133855 A2 published on November 22, 2007 (cited in the IDS received on 4/13/16).  Please note that the rejection references claim 24 in order to provide clarity of the claim limitation rejected, but the claim is not rejected itself. 

Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claims 20 and 26, with respect to an antibody-conjugate as recited in claim 26 wherein the antibody is a modified antibody as recited in claim 24 wherein the modified antibody is an IgG antibody comprising one N-linked glycosylation site on the combination of a single heavy chain and single light chain and wherein the N-linked glycosylation site is a mutant N-linked glycosylation site as compared to its wild type counterpart as recited in claim 20 (note: the elected modified antibody is trastuzumab with two substitutions of G164S and N297Q), Wittrup et al. teaches mutant immunoglobulin polypeptides that are aglycosylated yet retain the ability to bind to an Fc receptor (See Wittrup specification, paragraph [0003], [0007]).  Wittrup et al. defines “aglycosylated" as encompassing an immunoglobulin that is not glycosylated at all, that is not fully glycosylated, or that is atypically glycosylated (i.e., the glycosylation pattern for the mutant differs from the glycosylation pattern of the corresponding wild type 
	With respect to the engineered N-linked glycosylation site, Qu et al. teaches generating an engineered N-linked glycosylation site on residue N162 comprised of substituting glycine at position 164 of the heavy chain to a serine, i.e., G164S (see figure 1; pg. 135, see “3.1 Designing and engineering of potential Asn-linked glycosylation sites).  Qu et al. designed Asn-linked oligosaccharide moieties in order to improve the efficiency of site-specific conjugation of chelates and drugs to antibodies and to minimize the incidence of immunoreactivity perturbation to the resultant immunoconjugates (See Qu article, abstract).  One of these Asn-linked oligosaccharide moieties included a substitution at position 164 where serine was substituted for glycine, HCN1 (See Qu article, pg. 135, col. 2, 1st paragraph).  Thus, the teachings of Qu provide a motivation to have a glycosylation site added to an antibody by substituting the residue at position 164.  

	For claim 20 and 26, with respect to where a proximal N-linked GlcNAc-Su(A)x is attached to the modified antibody where Su is acetylgalactoseamine, A is an azido group, x is 1, and b is 0 thereby resulting in the structure of formula 140 as recited in claim 20, Wittrup et al. teaches that the mutant 
	Wang et al. teaches synthesizing a glycopeptide or glycoprotein wherein a desired sugar chain is added to a GlcNAc-protein by transglycosylation to form any desired glycopeptide or glycoprotein with specific sugar chains of choice (See Wang specification, paragraph [0013]).  Plus, Wang et al. teaches that the synthesis and remodeling of therapeutic glycopeptide or glycoprotein drugs such as therapeutic antibodies allows for prolonged half-life time in vivo, less immunogenicity, enhanced in vivo activity, and use in targeting and drug delivery (See Wang specification, paragraph [0013]).  
Wang et al. also teaches that an intact oligosaccharide sugar chain is transferred from a pre-assembled sugar oxazoline to an N-acetylglucosamine (GlcNAc)-containing peptide or protein (See Wang specification, paragraph [0015]).  Moreover, Wang et al. teaches a chemoenzymatic method for preparing a homogeneous glycopeptide or glycoprotein by (a) providing an acceptor glycopeptide or glycoprotein comprising a GlcNAc containing peptide or protein, and (b) reacting the acceptor glycopeptide or glycoprotein with a donor substrate in the presence of an endoglycosidase where the donor substrate comprises a predetermined oligosaccharide component with a defined number and type of sugar residues and specific linkage types (See Wang specification, paragraph [0018]).  Wang et al. further teaches a method of remodeling a glycopeptide with an oligo saccharide having a predetermined oligosaccharide component with a defined number and type of sugar residues with specific linkage types such as a disaccharide by (a) providing a peptide substrate comprising at least two GlcNAc residues, (b) treating the peptide substrate with an endo-enzyme to hydrolyze the bond between two GlcNAc residues positioned closest to the peptide thereby forming a peptide substrate with a single GlcNAc-moiety, and (c) attaching the oligosaccharide to single GlcNAc moiety in the presence of an endoglycosidase thereby adding a predetermined the oligosaccharide component (See Wang specification, paragraph [0019], [0020], [0026], [0086], [0088]).  As such, the cleavage of the bond between two GlcNAc residues positioned closest to the peptide thereby forming a peptide substrate with a single GlcNAc-moiety constitutes a proximal N-linked GlcNAc as recited in claim 26.  In the glycoprotein or glycopeptide remodeling method, the glycoprotein or glycopeptide may contain only one or more than one N-glycan (See Wang specification, paragraph [0098]).    
only one or more than one N-glycans and teaches utilizing a chemical/chemoenzymatic synthesis in order to overcome the problem of glycopeptide or glycoprotein heterogeneity, Wang suggests where Su is galactose and the connecting group is a reaction product of an azido group and an alkynyl group and where x is 1 or more and where b is 0 thereby satisfying the claim limitations as recited in claims 20 and 26. 

	For claim 26, with respect to where the linker-conjugate comprises a functional group B which is capable of reacting with a functional group A on a glycan of the modified glycoprotein as recited in claim 24, Wittrup et al. teaches that the mutant antibodies can be conjugated, coupled, linked or associated with a cytotoxic agent or cancer chemotherapeutic (See Wittrup specification, paragraph [0096]-[0098]).  Although the teachings of Wittrup et al. do not expressly teach that the antibody is conjugated, coupled, 

For claim 26, with respect to where the antibody-conjugate is prepared as recited in claim 24, regarding product-by-process claims, the Federal Circuit has found that "[e]ven through product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim in the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP 2113 and In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Furthermore, the Federal Circuit found that “[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes.” See MPEP 2113 and Amgen, Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009).  Therefore, the process step recited in amended claim 24, i.e., reacting a modified antibody with a linker-conjugate, does not aid in the patentability of an antibody-conjugate.  All that a prior art reference needs to show is the product of the process, i.e., an antibody-conjugate comprising one N-linked glycosylation site and Su(A)x and a linker-conjugate comprising a functional group B and one or 

	For claim 29, with respect to where the molecule of interest is selected from the group of pharmaceutically active substances (note: the elected molecule of interest is maytansinoid), Wittrup et al. teaches that the mutant antibodies can be conjugated, coupled, linked or associated with a cytotoxic agent or cancer chemotherapeutic (See Wittrup specification, paragraph [0096]-[0098]).  As such, the teachings of Wittrup et al. satisfy the claim limitation with respect to where the molecule of interest is selected from the group of pharmaceutically active substances.  
	With respect to where the molecule of interest is a maytansinoid, Alley et al. teaches antibody-drug conjugates including where the antibody-drug conjugate is trastuzumab-maytansine (See Alley article, pg. 529, col. 1, 1st paragraph; pg. 530, col. 1, 1st full paragraph; Table 2).  Thus, the teachings of Alley et al. provide a motivation to utilize maytansine as the cytotoxic agent conjugated to the mutant antibody. 

	For claim 30, with respect to a medicament comprising an antibody-conjugate according to claim 26 and a pharmaceutically acceptable carrier, Wittrup et al. teaches that physiologically acceptable compositions and concentrated stocks of aglycosylated immunoglobulins that can be formulated for administration to a patient diagnosed as having, for example, cancer (See Wittrup specification, paragraph [0020], [0094]).  For example, the compositions can include IgG polypeptide having one or more mutations described in Table 1 and can be formulated in any pharmaceutically acceptable medium (See Wittrup specification, paragraph [0020], [0094]).  Since the compositions of Wittrup et al. can be administered to a patient diagnosed as having cancer, it then follows that the compositions of Wittrup et al. constitute a medicament.  Thus, the teachings of Wittrup et al. satisfy the claim limitation with respect to a medicament comprising an antibody-conjugate according to claim 26 and a pharmaceutically acceptable carrier as recited in claim 30.  
	
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Wittrup et al. does not expressly teach an antibody-conjugate wherein the antibody is an IgG antibody comprising one N-linked glycosylation site on the combination of a single heavy chain and single light chain and wherein the N-linked glycosylation site is a mutant N-linked glycosylation site as compared to its wild type counterpart as recited in claims 20 and 26.  However, the teachings Qu et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.
Wittrup et al. does not expressly teach where the modified antibody comprises a proximal N-linked GlcNAc that is modified with Su(A)x where Su is galactose, A is an azido group, x is 1, and b is 0 thereby resulting in the structure of formula 140 as recited in claims 20 and 26.  However, the teachings of Wang et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.
	Wittrup et al. does not expressly teach where the one or more molecules of interest is maytansine as recited in claims 26 and 30.  However, the teachings of Alley et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.  

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
	With respect to an antibody-conjugate wherein the antibody is an IgG antibody comprising one N-linked glycosylation site on the combination of a single heavy chain and single light chain and wherein the N-linked glycosylation site is a mutant N-linked glycosylation site as compared to its wild type counterpart as recited in claims 20 and 26, it would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to modify the teachings of Wittrup et al. and utilize an antibody-conjugate where the antibody is an IgG antibody comprising one N-linked glycosylation site on the combination of a single heavy chain and single light chain and wherein the N-linked glycosylation site is a mutant N-linked KSR.

With respect to where the modified antibody comprises a proximal N-linked GlcNAc that is modified with Su(A)x where Su is galactose, A is an azido group, x is 1, and b is 0 thereby resulting in the structure of formula 140 as recited in claims 20 and 26, it would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to modify the teachings of Wittrup et al. and utilize an antibody-conjugate wherein the modified antibody comprises a proximal N-linked GlcNAc-Su(A)x substituent where Su is a monosaccharide such as alpha-galactose, functional group A is an azido group, x is 1, and b is 0 thereby resulting in an antibody with prolonged half-life time in vivo, less KSR.

With respect to where the molecule of interest is maytansine as the cytotoxic agent as recited in claims 26 and 30, it would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to modify the teachings of Wittrup et al. and utilize an antibody-conjugate wherein the antibody is conjugated to one or more molecules of interest such as a cytotoxic agent including maytansine.  An ordinary skilled artisan would have been motivated to follow Wittrup’s teachings as modified by Alley et al., because antibody-drug conjugates containing cytotoxic agents were known to include a trastuzumab-maytansine conjugate, and therefore, utilizing the suggestion of Alley et al. to yield predictable results (i.e., utilizing an antibody-conjugate wherein the antibody is conjugated to a cytotoxic agent such as maytansine) is well within the purview of an ordinary skilled artisan.  Thus, an ordinary KSR.

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 20 and 26-35 are rejected under 35 U.S.C. 103 as being unpatentable over Wittrup et al. U.S. Publication No. 2011/0059075 A1 published on March 10, 2011 in view of Qu et al., J. Immunological Meth. 213:131-144 (1998), Alley et al., Curr. Opin. Chem. Biol. 14:529-537 (2010) (cited in the IDS received on 4/13/16), and Wang et al. WIPO Publication No. 2007/133855 A2 published on November 22, 2007 (cited in the IDS received on 4/13/16) as applied to claims 20, 26, and 29-30 above, and further in view of Van Delft et al. WIPO Publication No. 2011/136645 A1 published on November 2, 2011 (cited in the IDS received on 4/13/16), and Agnew et al. U.S. Publication No. 2007/0190597 A1 published on August 16, 2007, as applied to claims 27-28 and 31 herewith.  

Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claims 20, 26, 29-30, and 35, please see discussion of Wittrup et al., Qu et al., Alley et al., and Wang et al. above. 

	For claims 27-28 and 31-34, with respect to where the antibody-conjugate has the structure according to formula [157]: 

    PNG
    media_image1.png
    170
    596
    media_image1.png
    Greyscale

Wittrup et al., Qu et al., and Wang et al. teach components Ab, GlcNAc, b is 0, Su (i.e., a sugar derivative such as galactose where functional group A is an azido group and x is 1), p is 1, and Q is CH2 (See Wang, Figure 2 depicting Q as CH2 thereby resulting where p is 1).  
Additionally, as discussed in the 103 rejection above, Wittrup et al. teaches that the mutant antibodies can be conjugated, coupled, linked or associated with a cytotoxic agent or cancer chemotherapeutic (See Wittrup specification, paragraph [0096]-[0098]).  Plus, Wang et al. teaches that the intermediate glycoprotein is then catalytically reacted in a click chemistry cycloaddition reaction of the azide functionality of the glycoprotein with an alkyne bearing the functional moiety X of interest (See Wang specification, paragraph [0095]).  X can be any functional moiety including antigens such as alpha-Gal oligosaccharide, therapeutic drugs, toxins, etc. (See Wang specification, paragraph [0095]).  Therefore, the teachings of Wittrup et al. and Wang et al. suggest where the modified antibody is conjugated to a therapeutic drug such as a cancer chemotherapeutic through the modified monosaccharide of the antibody thereby constituting component (D) in formula [157] where Su is galactose as recited in claims 27 and 31-34.  

For claims 27-28 and 31-33, with respect to where the linker-conjugate portion of formula [157],  Van Delft et al. teaches fused cyclooctyne compounds that are used to conjugate on the surface of a target molecule such as protein and glycans (See Van Delft specification, page 30, lines 1-5).  Van Delft et al. teaches that only a handful of chemical reactions is fully compatible with other functional groups present in the living organism (See Van Delft specification, pg. 1, lines 28-29).  An example of such a reaction is the cycloaddition of cyclic alkynes and azides, one of the reactions known as "click reactions" (See Van Delft specification, pg. 1, lines 30-31).  This reaction has become a versatile tool for 

    PNG
    media_image2.png
    162
    304
    media_image2.png
    Greyscale

which would then be reacted with the following compound:

    PNG
    media_image3.png
    148
    358
    media_image3.png
    Greyscale
.  
As such, Van Delft et al. teaches that the formation of an azide-alkyne compound thereby satisfying the claim limitations with respect to where x is 1, Z is CHR1 where both R1’s are linked together to form an annelated cyclopropyl ring, a’ is 2, a linker (L), and r is 1 as recited in claims 27-28 and 31.  It is further noted that R is the structure above is a molecule of interest.  Van Delft teaches that his reactions are 
Agnew teaches functionalizing antibodies at oligosaccharide linkages (See Agnew article, abstract). Agnew teaches enzymatic labeling of a fluorescent alkyne to form an azide labeled protein:

    PNG
    media_image4.png
    259
    477
    media_image4.png
    Greyscale

These compounds are prepared by modifying an IgG oligosaccharides in which an endoglycosidase cleaves a GlcNAc off and leaves a reducing end GlcNAc, which is then treated with UDP-Gal NAz to form an azide labeled IgG which can be mixed with an alkyne (See Agnew article, pages 8-9, paragraphs [0102-0107]). Agnew teaches that the glycoproteins are labeled using a [3+2] cycloaddition reaction and it is a proficient method for high yield and few side reactions (See Agnew article, page 9, paragraph [0109]).

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Wittrup et al. does not expressly teach where the antibody-conjugate has the structure of formula [157] as recited in claims 27 and 31.  However, the teachings of Wang et al., Van Delft et al., and Agnew et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where the antibody-conjugate has the structure of formula [157] as recited in claims 27 and 31, it would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to modify the teachings of modified Wittrup et al. and prepare an antibody-conjugate wherein the antibody-conjugate has the structure of formula [157] by reacting the azido group of a modified antibody with the cycloalkyne group of a modified therapeutic agent to form a single molecule by a reaction called strain-promoted azide-alkyne cycloaddition (SPAAC) thereby resulting in an antibody-conjugate exhibiting fewer side reactions and a higher yield.  An ordinary skilled artisan would have been motivated to follow Wittrup’s teachings as modified by Wang et al., Van Delft et al., and Agnew et al., because conjugating modified antibodies containing an azido group with a cycloalkyne group that can be attached to a therapeutic agent via a linker was known to result in antibody-conjugates exhibiting fewer side reactions and are high-yielding in physiological pH, in water and in the vicinity of biomolecular functionalities, and therefore, utilizing the suggestions of Wang et al., Van Delft et al., and Agnew et al. to yield predictable results (i.e., the formation of an antibody-conjugate having the structure of formula [157]) is well within the purview of an ordinary skilled artisan.  Thus, an ordinary skilled artisan would have been motivated with a reasonable expectation of success to use the cycloaddition technique to prepare an antibody-conjugate having the structure of formula [157] because conjugating a modified antibody containing an azido group with a cycloalkyne group of a modified therapeutic agent constitutes some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicants’ Arguments
	Applicant’s contend that the claimed invention is not rendered obvious by the combination of references (1) for the reasons argued in Applicant’s Responses received on 3/19/18 and 11/22/19 in vivo exposure of the ADC and into a positive effect on efficacy, and the pharmacokinetic profile of the molecule of interest is effectively improved due to slower clearance of the resulting ADC from the circulation as compared to a conjugate of an antibody bonded to a molecule of interest via an oligosaccharide (See Applicant’s Response received on 11/25/20, pg. 11); and (3) many of the ADCs of the present technology also demonstrate increased stability due to reduced aggregation and reduced susceptibility to hydrolysis or other degradation pathways (See Applicant’s Response received on 11/25/20, pg. 12). 

Response to Arguments
Applicant's arguments filed 11/25/20 for claims 20 and 26-35 as being unpatentable under 35 USC 103(a) have been fully considered but they are not persuasive for the following reasons. 
In response to Applicant’s first argument, i.e., for the reasons argued in Applicant’s Responses received on 3/19/18 and 11/22/19 including the combination of references fail to teach or suggest the claimed antibody-conjugate and there is no conclusion possible other than that the antibody-conjugates according to the claimed technology outperforms the prior art conjugates as taught by Wang and Alley, in terms of cytotoxicity towards tumor cells and tolerability towards non-tumorous cells, it is found unpersuasive.  Applicant’s attention is directed to the “Response to Arguments” section in the Action mailed on 6/25/20 to the responses to these arguments.  The Response to these previous arguments will not be reiterated herewith.  However, importantly, Applicant’s attention is directed to discussion of instant Figures 13-15, which do not demonstrate that the instantly claimed ADCs exhibit superior functional properties of improved cytotoxicity towards tumor cells and tolerability towards non-tumorous cells.  

In response to Applicant’s second argument, i.e., Wang et al. teaches where Su is an oligosaccharide and not a monosaccharide where the distance between the antibody and the bonded molecule of interest is shorter, and thus, the molecule of interest, which is typically hydrophobic, is better shielded by the antibody thereby translating into a positive effect on the in vivo exposure of the ADC and into a positive effect on efficacy, and the pharmacokinetic profile of the molecule of interest is effectively improved due to slower clearance of the resulting ADC from the circulation as compared to a conjugate of an antibody bonded to a molecule of interest via an oligosaccharide, it is found unpersuasive.  This argument is merely the argument of counsel and is unsupported by evidence or declarations of those skilled in the art. Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See M.P.E.P. § 2129 and § 2144.03 for a discussion of admissions as prior art. Counsel's arguments cannot take the place of objective evidence.  In re Schulze, 145 USPQ 716 (CCPA 1965); In re Cole, 140 USPQ 230 (CCPA 1964); and especially In re Langer, 183 USPQ 288 (CCPA 1974). See M.P.E.P. § 716.01(c) for examples of attorney statements that are not evidence and that must be supported by an appropriate affidavit or declaration.  As an initial matter, it is in vivo exposure of the ADC and into a positive effect on efficacy, and the pharmacokinetic profile of the molecule of interest is effectively improved due to slower clearance of the resulting ADC from the circulation as compared to a conjugate of an antibody bonded to a molecule of interest via an oligosaccharide.  Rather, the instant specification only makes a conclusory statement that the pharmacokinetic profile of the molecule of interest is effectively improved due to slower clearance of the resulting ADC from the circulation as compared to a conjugate of an antibody bonded to a molecule of interest via an oligosaccharide (See instant specification, pg. 76, 3rd paragraph).  As such, without evidence demonstrating these alleged unexpectedly improved properties of the claimed ADCs, a prima facie case of obviousness remains.  
Additionally, as discussed in the Action mailed on 11/25/20, it is noted that the Wang reference expressly teaches that in the glycoprotein or glycopeptide remodeling method, the glycoprotein or glycopeptide may contain only one or more than one N-glycans (See Wang specification, paragraph [0098]).  As evidenced by Thermo Scientific, a glycan is defined as a generic term for any sugar or assembly of sugars, in free form or attached to other molecules such as proteins and lipids (See Thermo Scientific, “Guide to Glycan Analysis”, available online at http://tools.thermofisher.com/content/sfs/brochures/BR63722_Glycans_0713S_medium.pdf, 12 pages (2013) at pg. 3, definitions at bottom of page), (cited in the Action mailed on 11/25/20).  Moreover, Thermo Scientific defines a monosaccharide as the simplest form of a glycan (See Thermo Scientific article, pg. 3, definitions at bottom of page).  Pursuant to MPEP 2141, “[a] prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  As such, although Wang does not teach a specific embodiment of a single N-glycan (i.e., monosaccharide) being conjugated to the proximal GlcNAc group but rather embodiments where an oligosaccharide is conjugated to the proximal GlcNAc, it is incorrect to understand that Wang is 
However, assuming arguendo, that Wang does not suggest conjugating a single N-glycan (i.e., monosaccharide) to the proximal GlcNAc group, applicants have not shown criticality of conjugating a single N-glycan as opposed to an oligosaccharide in order to attach a diagnostic and/or therapeutic agent to the antibody.  As such, it would have been obvious to a person of ordinary skill in the art at the time the instant application was filed to adjust the saccharide moiety conjugated to the proximal GlcNAc moiety in view of the Wang reference, which teaches that is advantageous to modify the N-glycan profile in order to control the glycan profile and achieve an homogeneous glycan profile thereby attaching a diagnostic and/or therapeutic agent to the antibody.  In this situation, the difference between Wang and the instantly claimed invention is utilizing a monosaccharide instead of an oligosaccharide to attach a diagnostic and/or therapeutic agent to the antibody; in other words, a monosaccharide instead of an oligosaccharide, e.g., two saccharides, as part of a linker between an antibody and a diagnostic/therapeutic agent.  In light of the teachings of Wang, it would have been obvious to a person of ordinary skill in the art to adjust the homogeneous glycan profile since it is well established that achieving a homogeneous N-glycan profile is desirable.  It is sufficient if a reference compound is so closely related to the claimed compound that a chemist would find the difference an obvious variation; thus, claims are refused where the difference is primarily one which exists between a secondary and a tertiary amine.  Ex parte Bluestone, 135 USPQ 199 (1961).  The motivation to arrive at the instantly claimed structure derives from the expectation that structurally similar glycan profiles (i.e., glycan profiles being homogeneous irrespective of the specific glycan profile) would possess similar activity and similar biological effect for providing flexible, but controlled glycan chemistry for the attachment of diagnostic and/or therapeutic moieties.  Therefore, without evidence to the contrary, an ordinary skilled artisan would modify the glycan chain length with a reasonable expectation of success.  
In re Schulze, 145 USPQ 716 (CCPA 1965); In re Cole, 140 USPQ 230 (CCPA 1964); and especially In re Langer, 183 USPQ 288 (CCPA 1974). See M.P.E.P. § 716.01(c) for examples of attorney statements that are not evidence and that must be supported by an appropriate affidavit or declaration.  
In the instant case, the instant specification discusses the stability of the instantly claimed ADCs. More specifically, the instant specification teaches that the properties of an ADC according to the invention may be 5modulated by designing, expressing, and processing into antibody-drug conjugates the monoclonal antibodies with different glycosylation profiles (See instant specification, pg. 76, 3rd paragraph).  The properties that may be modulated are e.g. anti-tumor activity, the maximum tolerated dose, pharmacokinetics such as plasma clearance, therapeutic index, both in terms of efficacy and toxicity, attenuation of the drug, stability of the attachment of the drug and release of the drug 10after reaching the target (See instant specification, pg. 76, 3rd paragraph).  As such, the instant specification teaches that the properties that may be modulated are e.g.,... pharmacokinetics such as plasma clearance.  The suggestion that such an advantage may result cannot constitute that the instantly claimed invention exhibits an unexpected property.  If such property is unexpected, then the evidence demonstrating the improved stability should be provided.  Thus, the alleged unexpected improved stability does not overcome a prima facie case of obviousness.
Furthermore, Example 17 examined the aggregation of ADCs with different conjugation sites.  Table 2 depicts the level of aggregation for a handful of species where the ADCs derived from trastuzumab(G164S, N300Q) and trastuzumab(L196N, N300Q) show less aggregation compared to the ADC derived from native trastuzumab (See instant specification, pg. 86, 2nd paragraph; Table 2).  Although two of the modified ADCs appear to demonstrate reduced aggregation when compared to the 
Regarding the improved stability due to reduced susceptibility to hydrolysis or other degradation pathways, it is noted that the instant specification only teaches that one species of the instantly claimed ADC exhibited improved stability due to reduced susceptibility to hydrolysis.  In particular, Example 3, the instant specification teaches that the trastuzumab(N297Q, L196N) mutant was completely inert to hydrolysis by the action of endo S (See instant specification, pg. 79, 2nd paragraph).  Although, the instant specification teaches one species exhibits improved stability due to reduced susceptibility to hydrolysis, this one species cannot support an expectation that the same improved stability can be extrapolated to the instantly claimed scope of ADCs.  In other words, the instantly claimed ADCs encompass any mutant conjugation sites.  Therefore, the evidence of a single species is not commensurate in scope with the instantly claimed invention. 
Accordingly, the rejection of claims 20 and 26-35 as being unpatentable under 35 USC 103(a) is maintained as Applicants’ arguments are found unpersuasive. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 20 and 26-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28-32 and 35-39 of copending Application No. 15/029,159 (Van Delft et al. (I) U.S. Publication No. 2016/0235861 A1) in view of Van Delft et al. WIPO Publication No. 2011/136645 A1 published on November 2, 2011 (cited in the IDS received on 4/13/16), and Agnew et al. U.S. Publication No. 2007/0190597 A1 published on August 16, 2007,.  Van Delft et al. (I) claims:
18. (Previously Presented) A process for preparation of an antibody-conjugate, comprising:
(1)    providing an IgG antibody comprising at least two N-linked glycosylation sites on the combination of a single heavy chain and single light chain; and
(2)    trimming an oligosaccharide that is attached to a glycosylation site, by the action of an endoglycosidase, in order to obtain a proximal N-linked GlcNAc-residue at the glycosylation site; and
(3)    optionally repeating step (2) in order to trim an oligosaccharide that is attached to a different glycosylation site; and
(4)    attaching a Su(A)x to the proximal N-linked GlcNAc-residue, in the presence of a galactosyltransferase or a galactosyltransferase comprising a mutant catalytic domain, wherein Su us selected from the group consisting of galactose, mannose, N-acetylglucosamine, glucose, N-acetylgalactosamine, fucose, and N-acetylneuraminic acid, x is 1, 2, 3 or 4 and wherein A is selected from the group consisting of an azido group, a keto group, an alkynyl group, a thiol group or a precursor thereof, a halogen, a sulfonyloxy group, a halogenated acetamido group, a mercaptoacetamido group and a sulfonylated hydroxyacetamido group, in order to obtain a proximal N-linked GlcNAc-Su(A)x substituent at the N-glycosylation site; and
(5)    optionally:
(5a) repeating step (2), in order to trim an oligosaccharide that is attached to a different glycosylation site; and (5b) repeating step (4); and
(6)    reacting the proximal N-linked GlcNAc-Su(A)x substituent with a linker-conjugate, wherein the linker-conjugate comprises a functional group B and a molecule of interest D, wherein the functional group B is a functional group that is capable of reacting with a functional group A of the GlcNAc-Su(A)x substituent, Su(A)x is defined as above, with the proviso that A is not a thiol group precursor; and
(7) optionally:

wherein the proximal N-linked GlcNAc-residue in steps (2), (4) and (6) is optionally fucosylated; and provided that when the process comprises step (3) then steps (5) and (7) are absent, when the process comprises step (5) then steps (3) and (7) are absent and when the process comprises step (7) then steps (3) and (5) are absent.
28.    (Previously Presented) An antibody-conjugate obtainable by the process according to claim 18, wherein an antibody conjugate is an antibody that is conjugated to a molecule of interest D via a linker L.
29.    (Previously Presented) The antibody-conjugate according to claim 28, wherein an IgG antibody, comprising at least two N-linked glycosylation sites on the combination of a single heavy chain and a single light chain, is conjugated to a molecule of interest D at each glycosylation site via a linker L.
30.    (Previously Presented) The antibody-conjugate according to claim 28, wherein the antibody comprises two or more different types of a molecule of interest.
31.    (Previously Presented) The antibody-conjugate according to claim 28, wherein the molecule of interest is selected from the group consisting of a reporter molecule, an active substance, an enzyme, an amino acid, a protein, a peptide, a polypeptide, an oligonucleotide, a glycan, an azide or a (hetero)cycloalkynyl moiety.
32.    (Previously Presented) A medicament comprising an antibody-conjugate according to claim 18 and a pharmaceutically acceptable excipient.
As such, the antibody-conjugate claimed by the presently claimed invention encompasses the antibody-conjugate claimed by Van Delft et al.  Moreover, although the presently claimed antibody-conjugate includes one glycosylation site on the combination of a single heavy chain and single light chain, it is noted that the IgG antibody "comprises" one N-linked glycosylation site.  By utilizing the transitional word, "comprising", allows for additional components to the claimed IgG antibody thereby encompassing the IgG antibody comprising at least two glycosylation sites claimed by Van Delft et al.  Therefore, the ‘159 claimed invention anticipates instant claims 20, 26, and 29-30.
	However, Van Delft et al. does not expressly claim where the antibody-conjugate has the structure of formula (156) or (157).  Please see discussion of Van Delft et al. and Agnew et al. above along with the motivation to combine the ‘159 claimed invention with the prior art to arrive at the antibody-conjugate having the structure depicted in formula (157).  Briefly, an ordinary skilled artisan would be motivated with a reasonable expectation of success to modify the antibody-conjugate claimed in ‘159 because conjugating modified antibodies containing an azido group with a cycloalkyne group that can be 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 20 and 26-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 10,745,488 B2 (Van Delft et al. (II)) (previously provisionally rejected as U.S. Publication No. 2015/0258210 A1) in view of Wittrup et al. U.S. Publication No. 2011/0059075 A1 published on March 10, 2011, and Qu et al., J. Immunological Meth. 213:131-144 (1998).  
U.S. Patent No. 10,745,488 B2: Van Delft et al. (II) claims an antibody-conjugate prepared by a process that is similar to the instantly claimed process where the antibody is modified by Su(A)x wherein A can be an azido group and x is 1 or 2 and the modified antibody is reacting with a linker-conjugate comprising an alkynyl group (See claims 1-2, 13, and 26-27).  Moreover, Van Delft et al. (II) claims where the structure of the linker-conjugate is encompassed by the structure of instant formula (157) (See claims 3-12, 14-25, and 28-35).  The instant claims are directed to an antibody-conjugate that is prepared by a process resulting in a species of antibody-conjugates containing an azido-cycloalkyne linkage.  
However, the ‘808 claimed invention does not claim where the antibody comprises a mutant N-linked glycosylation site as compared to its wild-type counterpart.  Please see discussion of Wittrup and Qu above along with the motivation to combine the references.  Briefly, an ordinary skilled artisan would be motivated with a reasonable expectation of success to utilize a mutant N-linked glycosylation site instead of the naturally occurring N-linked glycosylation site because substituting glycine at position 164 to serine in an antibody was known to improve the efficiency of site-specific conjugation of chelates and drugs to antibodies and to minimize the incidence of immunoreactivity perturbation to the resultant immunoconjugates.  Therefore, the ‘488 claimed invention is not patently distinct from the instantly claimed invention.

Claims 20 and 26-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,504,758 B2 (Van Delft et al (III)) in view of in view of Wittrup et al. U.S. Publication No. 2011/0059075 A1 published on March 10, 2011, and Qu et al., J. Immunological Meth. 213:131-144 (1998).
U.S. Patent No. 9,504,758 B2: Van Delft et al. (III) claims an antibody-conjugate according to formula (21) that is prepared by a process that is similar to the instantly claimed process where the antibody is modified by Su(A)x wherein A can be an azido group and x is 1 or 2 (See claims 1-20).  Notably, Van Delft et al. (III)’s antibody-conjugate of formula (21) is encompassed by instantly claimed formula (156) (note: instant R1 is linked together to form an annelated cycloalkyl group and Z is CH2 and a is 4 (i.e., to form a cyclooctanyl group). 
However, the ‘758 claimed invention does not claim where the antibody comprises a mutant N-linked glycosylation site as compared to its wild-type counterpart.  Please see discussion of Wittrup and Qu above along with the motivation to combine the references.  Briefly, an ordinary skilled artisan would be motivated with a reasonable expectation of success to utilize a mutant N-linked glycosylation site instead of the naturally occurring N-linked glycosylation site because substituting glycine at position 164 to serine in an antibody was known to improve the efficiency of site-specific conjugation of chelates and drugs to antibodies and to minimize the incidence of immunoreactivity perturbation to the resultant immunoconjugates.  Therefore, the ‘758 claimed invention is not patently distinct from the instantly claimed invention.

Applicants’ Arguments
	Applicants respectfully request that the present double-patenting rejections be held in abeyance until Notification from the Examiner that claims pending in the present Application are deemed allowable (See Applicants Response received on 11/25/20, pg. 12-13).

Response to Arguments
	Applicant’s request to hold the present double-patenting rejections in abeyance until Notification from the Examiner that claims pending in the present Application are deemed allowable is acknowledged.  As such, the double-patenting rejections are maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 





/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654